Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of any
formal errors so that corrections may be made before the bound volumes go to press.

                DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-7

IN RE BARLOW SMITH
                                                                2017 DDN 194
An Inactive Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 972695

BEFORE: Fisher, Beckwith, and McLeese, Associate Judges.

                                     ORDER
                               (FILED –March 22, 2018)

      On consideration of the certified order accepting respondent’s resignation from
the practice of law in the state of Texas in lieu of discipline; this court’s January 10,
2018, order suspending respondent pending disposition of this case and directing him to
show cause why the functionally-equivalent reciprocal discipline of a five-year
suspension with a fitness requirement should not be imposed; the statement of
Disciplinary Counsel; and it appearing that respondent did not file a response to this
court’s show cause order or the required D.C. Bar R. XI, § 14 (g) affidavit, it is

       ORDERED that Barlow Smith is hereby suspended from the practice of law in
the District of Columbia for a period of five years with a fitness requirement. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in which
the respondent does not participate). It is

       FURTHER ORDERED that for purposes of eligibility to petition for
reinstatement the suspension will not begin to run until such time as respondent files a
D.C. Bar R. XI, § 14 (g) affidavit.


                                  PER CURIAM